DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 02/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

                                                      Drawings
 Drawings the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “vents” recited in claim 2; must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.                                                 
                                                Claim Objections
Claims 1 and 5-6 are objected to because of the following informalities:
Claim 1 recites "the building" in line 4. It is suggested to read as -- the modular building – for proper claim structure.
Claim 1 recites “the joists” in line 4. It is suggested to read as -- the columns joists – for proper claim structure.
Claim 1 recites the limitation “the air” in line 4-5. It is suggested to read as -- ...air…-- for proper claim structure.
Claim 5 recites “a parallel type of arrangement”. It is suggested to read as -- ...a parallel arrangement…-- for proper claim structure.
Claim 6 recites “the columns”. It is suggested to read as -- ...the columns joists…-- for proper claim structure.

                                   Claim Interpretation Under 35 USC §112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a solar heating element”, in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

      Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification does not show that the corresponding structure in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A solar heating element does not show that the corresponding structure in the specification (see rejected under 35 U.S.C. 112 (a) and (b) below).
        If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
                                               
                                       Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description fails to disclose the corresponding structure of “solar heating element”, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 1 recites the limitation “columns joists and rafters each including” in line 2 renders the claim indefinite since it is unclear if “each including” is referring to “columns joists” or “rafters”. For examination purposes, the limitation is being considered as each including for the rafters.
Claim 1 recites the limitation of “a certain temperature” in line 2 is unclear because is unclear as to what are the meets and bounds of the certain temperature, for example does a certain temperature means 1000 degrees Fahrenheit or 2 degrees Fahrenheit? 
Claim 1 recites the limitation “the floor” in line 3. There is antecedent basis for this limitation. For examination purposes, the limitation is being considered as -- ...a floor...-- 
Claim 3 recites the limitations “solar heating element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and
clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)    Amending the written description of the specification such that it expressly
(b)    recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (0) and 2181.
Claims 4-6 are rejected based upon their dependency from claim 1. 
                                                                                                             
                                      Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Klaila (US 4,216,762).
In regards to claim 1, Klaila discloses a modular building with a structure (refer to col. 1, lines 45-50 and col. 2, lines 61-63, combined structural support and solar energy system common to roof, wall and floor assemblies; Figs. 1-7) having various constructional elements including columns joists (wall joist 154; Fig. 6) and rafters (a roof joist 152; Figs. 6-7) each including a void (space where the tubes 16 and 18 are installed) to accommodate pipes (an upper tubular chord 16 and a lower tubular chord 18) that carry fluid of a certain temperature (refer to col. 2, lines 28-30), the pipes (18) extending below the floor of the building through the joists that are enclosed by a base to define a cavity affecting the temperature of the air in-between the floor and the base (refer to col. 2, lines 57-60, a heat radiating base/stratum is suspended by hangers from web rods; col. 2, lines 61-63, lower chords 18 are positioned in the walls and/or in the floor of a building; Fig. 1).
In regards to claim 3, Klaila meets the claim limitations as disclosed above in the rejection of claim 1. Further, Klaila discloses wherein the building includes at least one (a solar collector or metal deck 162) that heats water (an anti-freeze solution or water) that is then fed through the fluid carrying pipes (refer to col. 1, lines 39-43).  
In regards to claim 4, Klaila meets the claim limitations as disclosed above in the rejection of claim 1. Further, Klaila discloses wherein the building includes a cooling system (evaporative cooling system) that cools the fluid carried by the fluid carrying pipes (refer to col. 1, lines 49-50).  
In regards to claim 5, Klaila meets the claim limitations as disclosed above in the rejection of claim 1. Further, Klaila discloses wherein the pipes are arranged in a parallel type of arrangement (refer to col. 5, lines 7-14; Figs. 6-7).  
In regards to claim 6, Klaila meets the claim limitations as disclosed above in the rejection of claim 1. Further, Klaila discloses where the pipes by extending through the columns and the rafters also influence the temperature inside the modular building (refer to col. 5, lines 47-49). 

                                     Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Klaila (US 4,216,762) in view of Rothenbach (US 3,280,530).
In regards to claim 2, Klaila meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the floor includes vents to enable for air to flow from the inside of the cavity into the inside of the modular building to temperature control the building.  
Rothenbach teaches a support construction for the heating and/or cooling tube system wherein the floor includes vents (ventilation installations, whereby ventilation takes place through the hollow spaces) to enable for air to flow from the inside of the cavity into the inside of the modular building to temperature control the building (refer to col. 1, lines 37-47).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Klaila with floor vents of Rothenbach such that to enable for air to flow from the inside of the cavity into the inside of the modular building to temperature control the building. The motivation for doing so would have been to employ for housing distribution channels of the ventilation system (refer to col.3, lines 40-43).



                                                     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763